internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br - plr-136706-01 date date legend llc corporation sub partnership a b c d e w x y z trust1 trust2 trust3 plr-136706-01 trust4 trust5 trust6 trust7 trust8 lp1 lp2 state d1 a b c this responds to your letter dated date submitted on behalf of llc requesting a ruling under sec_721 of the internal_revenue_code facts w a corporation formed llc a state limited_liability_company on d1 llc has represented that it will not check the box to be treated as an association_taxable_as_a_corporation for federal tax purposes a b c d trust1 trust2 trust3 trust4 trust5 trust6 trust7 trust8 w x y z lp1 and lp2 collectively transferors are each involved in various business and investment activities transferors desire to have all of their collective business and investment activities managed by one holding_company rather than by smaller companies and individual members to that end transferors plan to contribute business and investment properties to llc in exchange for llc membership interests partnership owns a of corporation which is the sole owner of sub a is the sole general_partner of partnership and a b e trust1 trust2 trust3 trust4 trust5 trust6 trust7 trust8 and lp1 collectively partners are limited partners of plr-136706-01 partnership as part of the planned transaction all of the partners except e will contribute their capital and profits interests in partnership to llc in exchange for llc membership interests as a result of the planned contribution llc will own b and e will own c of partnership llc represents that the fair_market_value of sub’s assets will equal approximately of the fair_market_value of llc’s assets following the planned transaction law and analysis sec_721 of the code provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 will not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 of the code if the partnership were incorporated sec_351 of the code provides that no gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation sec_351 of the code as amended by sec_1002 of the taxpayer_relief_act_of_1997 p l no 111_stat_788 provides that the non- recognition rule_of sec_351 does not apply to a transfer of property to an investment_company the section further provides that for purposes of the preceding sentence the determination of whether a company is an investment_company shall be made by a taking into account all stock and securities held by the company and b by treating as stocks and securities money stocks other equity interests in a corporation and other listed items sec_1_351-1 provides that a transfer of property will be considered to be a transfer to an investment_company if i the transfer results in diversification of the transferor's interests and ii the transfer is made to a regulated_investment_company ric a real_estate_investment_trust reit or a corporation more than of the value of whose assets are held for investment and are readily marketable stocks or securities sec_1_351-1 provides that the determination of whether a company is an investment_company shall ordinarily be made immediately_after_the_transfer but if the circumstances change thereafter pursuant to a plan in existence at the time of the transfer this determination shall be made by reference to the later circumstances sec_1_351-1 provides that in determining whether a corporation is an investment_company stock and securities in subsidiary corporations shall be plr-136706-01 disregarded and the parent_corporation shall be deemed to own its ratable share of its subsidiaries’ assets a corporation shall be considered a subsidiary if its parent own sec_50 percent or more of i the combined voting power of all classes of stock entitled to vote or ii the total value of shares of all classes of stock outstanding the legislative_history to the taxpayer_relief_act_of_1997 amendment to sec_351 makes clear that the amendments to sec_351 do not override sec_1_351-1 see staff of the joint_committee on taxation 105th cong general explanation of tax legislation enacted in conclusion based on the information submitted and the representations made we rule that the transfer of a b interest in partnership by the transferors to llc in exchange for interests in llc is not a transfer to an investment_company within the meaning of sec_351 and sec_721 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and to the taxpayer’s second authorized representative sincerely carolyn hinchman gray acting assistant to the branch chief branch office of the associate chief_counsel passthroughs special industries enclosures cc copy of this letter copy for sec_6110 purposes
